DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “monitoring unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For example, Paragraph 0072 discusses that the “monitoring unit” is 20A and 21B, which are electronic control units. Therefore, the element will be interpreted as an electronic control unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, 11, 14, and 15 are rejected under 35 U.S.C. 101 because the claims recite abstract ideas.

101 Analysis – Step 1
Claim 1 is directed to an apparatus. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Regarding claim 1, the claim incudes limitations that recite an abstract idea and will be used as a representative claim for the remainder of the 101 rejections. The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 1 recites:

A control system of a vehicle including an external world recognition apparatus group and an actuator group, the control system comprising: 

a monitoring unit configured to monitor a detected situation of a target by the external world recognition apparatus group as a control result of the actuator group, 
wherein the monitoring unit determines whether or not the automated driving or the traveling support can be continued, based on the detected situation of the target.

The bolded limitations represent abstract ideas. For example, a person is driving a vehicle and predicts that an accident is going to occur at an intersection, and determines whether they should stop the vehicle or let it keep driving.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):


a traveling control unit configured to perform automated driving or traveling support by controlling the actuator group based on recognition results of the external world recognition apparatus group; and
a monitoring unit configured to monitor a detected situation of a target by the external world recognition apparatus group as a control result of the actuator group, 
wherein the monitoring unit determines whether or not the automated driving or the traveling support can be continued, based on the detected situation of the target.

Whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional limitation (or combination of limitations) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


While the PEG further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the PEG also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)); 
•	an additional element adds insignificant extra-solution activity to the judicial exception MPEP 2106.05(g); and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use MPEP 2106.05(h).

	The actuator group is recited generically (the vehicle is driving) that it represents no more than mere instructions to apply the judicial exception on a moving vehicle. The external world recognition is recited so generically (no details whatsoever are provided other than that they perform their necessary functions (e.g. detects information) that it represents no more than mere instructions to apply the judicial exception on a vehicle. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a vehicle (i.e. reciting the abstract ideas with vehicle parts).
	
Further, the external world recognition is recited at a high level of generality (e.g. as a general means of gathering data), and amounts to mere data gathering (MPEP 2106.05(g)(3)), 

Even when viewed in combination, the additional elements (external world recognition and actuator group) in this claim do no more than gather data as a vehicle moves. While this type of automation improves the daily life of drivers (by minimizing or eliminating the need for mentally evaluating the behavior of targets/objects), there is no change to the computers and other technology that are recited in the claim, and thus this claim cannot improve computer functionality or other technology. Accordingly, the claim as a whole does not integrate the recited abstract ideas.

101 Analysis – Step 1
Claim 10 is directed to an apparatus. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Claim 10, recites abstract ideas from claim 1:

101 Analysis – Step 2A, Prong 2

In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 

101 Analysis – Step 1
Claim 11 is directed to an apparatus. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Claim 11, recites abstract ideas from claim 1:

101 Analysis – Step 2A, Prong 2

In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 

Claim 14 is analogous to claim 1 and is therefore also rejected under 35 U.S.C. 101.

Claim 15 is analogous to claim 1 and is therefore also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al. (U.S. Pub. No 2019/0004513 A1) hereinafter Chiba.

 Chiba discloses a control system of a vehicle including an external world recognition apparatus group and an actuator group [see Figure 1 below – depicts a driving control unit 20 and a recognition unit (camera, RADAR)], the control system comprising: 

    PNG
    media_image1.png
    541
    453
    media_image1.png
    Greyscale

Figure 1 of Chiba

a traveling control unit configured to perform automated driving or traveling support by controlling the actuator group based on recognition results of the external world recognition apparatus group [see Figure 3 below and see Paragraphs 0040-0041 - discusses am automatic driving monitoring process, where a vehicle performs automatic driving control based on camera, radar information]; and 
see Figure 3 below and see Paragraph 0042 - discusses that an abnormality is detected, during automatic driving control, from the output results of camera, radar as the vehicle operates], wherein the monitoring unit determines whether or not the automated driving or the traveling support can be continued, based on the detected situation of the target [see Figure 3 below - discusses acquiring information from the environment state, determining whether automatic driving is possible based on the acquired information S102].

    PNG
    media_image2.png
    731
    420
    media_image2.png
    Greyscale

Figure 3 of Chiba

Regarding claim 2, Chiba discloses the invention with respect to claim 1. Chiba further discloses wherein when the monitoring unit determines that the automated driving or the traveling support cannot be continued, the traveling control unit performs processing for see Figure 3 below - discusses stopping a vehicle S118 based on acquired information from the environment state S102, handing control driver to manually operate the vehicle S116 or performing vehicle stop S118].

    PNG
    media_image2.png
    731
    420
    media_image2.png
    Greyscale

Figure 3 of Chiba

Regarding claim 3, Chiba discloses the invention with respect to claim 2. Chiba further discloses wherein the processing includes requesting a driver of the vehicle for driving change, see Paragraph 0049-0052 - discusses awakening a driver S110 for an acceptance condition S112, where a driver awakes and inputs override to drive the vehicle, and when the acceptance condition is not met the vehicle pulls over S118].

Regarding claim 10, Chiba discloses the invention with respect to claim 1. Chiba further discloses wherein the monitoring unit determines whether or not the automated driving or the traveling support can be continued, without depending on a trajectory created by the traveling control unit [see Paragraph 0042 - discusses that the acquired information from the environment S100 is used to determine whether automatic driving is continued S102].

Regarding claim 11, Chiba discloses the invention with respect to claim 1. Chiba further discloses wherein the monitoring unit uses a target located in a moving direction or a movable direction of the vehicle as an object to be monitored [see Paragraph 0051 - discusses using a threshold of distance to a target (object) in the traveling direction of the vehicle].

Regarding claim 14, Chiba discloses a vehicle [see Paragraph 0016 – discusses that Figure 1 is from a vehicle control system] comprising: the control system according to claim 1; the external world recognition apparatus group; and the actuator group [see Figure 1 below – depicts a driving control unit 20 and a recognition unit (camera, RADAR)].

    PNG
    media_image1.png
    541
    453
    media_image1.png
    Greyscale

Figure 1 of Chiba

Claim 15 is analogous to claim 1, and is rejected applying Chiba.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Ota et al. (U.S. Publication No. 2011/0066343 A1) hereinafter Ota.

Regarding claim 4, Chiba discloses the invention with respect to claim 1. Chiba further discloses a first monitoring unit [see Figure 1 below – depicts a camera, radar, that the traveling control unit 10 acquires information from].

    PNG
    media_image1.png
    541
    453
    media_image1.png
    Greyscale

Figure 1 of Chiba

Chiba fails to disclose the control system further comprises a second monitoring unit configured to monitor, during performance of the substitution control by the traveling control unit, input information that is input to the traveling control unit, and output information that is output from the traveling control unit, and 
the second monitoring unit suppresses performance of the substitution control by the traveling control unit based on the input information and the output information.

Ota discloses a monitoring unit configured to monitor, during performance of the substitution control by the traveling control unit, input information that is input to the traveling control unit, and output information that is output from the traveling control unit [see Paragraph 0037 - discusses a traveling environment recognition section performs: detecting a stop line using an environment recognition device (camera), see Paragraph 0041 - discusses determining the reliability of the stop-line, and see Paragraph 0047 - discusses determining output of the actuators (whether they are below thresholds)], and 
the monitoring unit suppresses performance of the substitution control by the traveling control unit based on the input information and the output information [see Paragraphs 0057 - discusses that stop control is performed using the camera information and output of the actuator information, where the brake CU controls the vehicle speed to zero using the camera information (input) and actuator (output)].

Ota suggests that the operation of the actuator (via vehicle control apparatus) allows for optimum operation with the actual traveling environment [see Paragraph 0075].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control system as taught by Chiba to include a second monitoring unit for monitoring the performance of the vehicle during an Ota in order to allow optimum operation with the traveling environment [Ota, see Paragraph 0075].

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Khafagy et al. (U.S. Publication No. 2017/0043767 A1) hereinafter Khafagy.

Regarding claim 5, Chiba discloses the invention with respect to claim 1.
However, Chiba fails to disclose wherein when a distance between the vehicle and the target becomes equal to or less than a first threshold value, the traveling control unit controls the actuator group to increase the distance, and 
when the distance between the vehicle and the target becomes equal to or less than a second threshold value smaller than the first threshold value, the monitoring unit determines that the automated driving or the traveling support cannot be continued.

Khafagy discloses wherein when a distance between a vehicle and a target becomes equal to or less than a first threshold value, a traveling control unit controls an actuator group to increase the distance [see Paragraph 0049 - discusses determining whether a distance between an object and a vehicle is less than or equal to a threshold (distance), if yes the vehicle is controlled to decelerate, and a second threshold is checked], and 
when the distance between the vehicle and the target becomes equal to or less than a second threshold value smaller than the first threshold value, a monitoring unit determines that the automated driving or the traveling support cannot be continued [see Paragraphs 0052 - discusses a second threshold that is less than the first threshold, and see Paragraphs 0056-0058 - discusses that the vehicle is slowed to a full stop and the engine of the vehicle is shut off].

Chiba and Khafagy disclose the invention with respect to claim 5. Khafagy further discloses wherein the monitoring unit periodically detects the distance between the vehicle and the target [see Figure 4 below - depicts that when the second threshold is not met 110, then the process restarts at 104].

    PNG
    media_image3.png
    635
    493
    media_image3.png
    Greyscale

Figure 4 of Khafagy

Khafagy suggests that when shutting off an engine, the fuel economy is improved for a vehicle [see Paragraph 0002].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Chiba to include a first and second threshold for controlling a vehicle (and is periodically checked) as taught by Ota in order to improve fuel economy when an object causes a vehicle to stop [Khafagy, see Paragraph 0002].

Regarding claim 7, Chiba discloses the invention with respect to claim 1.
However, Chiba fails to disclose wherein the monitoring unit periodically detects the distance between the vehicle and the target, and after the distance between the vehicle and the target becomes equal to or less than the first threshold value, when the distance is on a decreasing trend, the traveling control unit determines that the automated driving or the traveling support cannot be continued.

Khafagy discloses wherein a monitoring unit periodically detects a distance between a vehicle and a target, and after the distance between the vehicle and the target becomes equal to or less than a first threshold value, when the distance is on a decreasing trend, a traveling control unit determines that an automated driving or a traveling support cannot be continued [see Figure 4 below - depicts that when a second threshold is not met 110, then the process restarts at 104, see Paragraph 0049 - discusses determining whether a distance between an object and a vehicle is less than or equal to a threshold (distance), and see Paragraph 0052 - discusses a second threshold that is less than the first threshold, and see Paragraphs 0056-0058 - discusses that the vehicle is slowed to a full stop and the engine of the vehicle is shut off, the second threshold indicates the distance is on a decreasing trend due to its threshold value being less than the first threshold (1m<5m)].

    PNG
    media_image3.png
    635
    493
    media_image3.png
    Greyscale

Figure 4 of Khafagy

Khafagy suggests that when shutting off an engine, the fuel economy is improved for a vehicle [see Paragraph 0002].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Chiba to include a first threshold, that is detected periodically for determining a decreasing trend of the distance Ota in order to improve fuel economy when an object causes a vehicle to stop [Khafagy, see Paragraph 0002].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Um et al. (U.S. Publication No. 2018/0174462 A1) hereinafter Um.

Regarding claim 8, Chiba discloses the invention with respect to claim 1. Chiba further discloses wherein the monitoring unit determines whether or not the automated driving or the traveling support can be continued, based on the distance or an interference degree between the vehicle and the target [see Figure 3 below and see Paragraphs 0050-0052 – discusses after a distance between a vehicle and target is decreased, the vehicle transfers control over to the driver manually or is automatically pulled over (when the driver does not awake)].

    PNG
    media_image2.png
    731
    420
    media_image2.png
    Greyscale

Figure 3 of Chiba

Chiba fails to disclose wherein the monitoring unit sets a self-vehicle margin including the vehicle with the vehicle being centered, and a target margin including the target with the target being centered, and determines whether or not the automated driving or the traveling support can be continued, based on the distance or an interference degree between the self-vehicle margin and the target margin.

Um discloses wherein a monitoring unit sets a self-vehicle margin including the vehicle with the vehicle being centered, and a target margin including the target with the target being centered [see Figure 4H below - depicts a first vehicle and a second vehicle with boundary area(s), and see Paragraph 0068 - discusses setting a boundary area of a first vehicle using a control device (see Paragraphs 0034-0035 - discusses that the control device comprising a boundary setting device is disposed in the first vehicle), and see Paragraph 0077 - discusses that the boundary setting device sets a boundary area for a second vehicle], and determines whether or not the automated driving or the traveling support can be continued, based on the distance or an interference degree between the self-vehicle margin and the target margin [see Paragraph 0125 - discusses that determining whether the second vehicle enters the boundary of the first vehicle, and determining whether a collision is imminent, the first vehicle is controlled for collision avoidance, and see Paragraph 0003 - discusses that the vehicle decelerates according to the driving assistance system (if the second vehicle is stopped then first vehicle will stop: ending traveling support), and see Paragraph 0016 – discusses a driving speed change event].

    PNG
    media_image4.png
    186
    441
    media_image4.png
    Greyscale

Figure 4H of Um

Um suggests that by setting boundaries around a vehicle and a target (second vehicle) a collision situation is predicted [see Paragraph 0023], and detailed driving control is performed, reducing a sense of discomfort to a driver [see Paragraph 0134].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle and target as taught by Chiba to include a self-vehicle margin and a target margin as taught by Ota in order to predict collisions and reduce a sense of discomfort to a driver [Um, see Paragraphs 0023 and 0134].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Um further in view of Sung et al. (U.S. Publication No. 2018/0162387 A1) hereinafter Sung.

Regarding claim 9, Chiba and Um disclose the invention with respect to claim 8. 
However, the combination of Chiba and Um fails to disclose wherein the monitoring unit sets the self-vehicle margin or the target margin to be a size corresponding to an operational state and a type.

Sung discloses wherein a monitoring unit sets a target margin to be a size corresponding to an operational state and a type [see Paragraphs 0098-0105 - discusses setting the area (collision possibility) for a target is based on operation of the target (how fast the object is moving) and type (vehicle, pedestrian, bicycle)].

Sung suggests that in order to implement a collision avoidance system, it is required to detect an object in front of the vehicle and acquire information of the object by using a sensor provided in the vehicle (type, operation state) [see Paragraph 0007].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the target margin as taught by Um to be a target margin to be a size corresponding to an operational state and a type as taught by Sung in order to implement a collision avoidance system [Sung, see Paragraph 0007].

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Prokhorov et al. (U.S. Publication No. 2018/0362028 A1) hereinafter Prokhorov.

Regarding claim 12, Chiba discloses the invention with respect to claim 1.
However, Chiba fails to disclose wherein the traveling control unit can operate in a first state where a driver has a surrounding monitoring duty, and 
a second state where the driver does not have the surrounding monitoring duty, and 
the monitoring unit does not determine whether or not the automated driving or the traveling support can be continued in the first state, and 
determines whether or not the automated driving or the traveling support can be continued in the second state.

Prokhorov discloses wherein the traveling control unit can operate in a first state where a driver has a surrounding monitoring duty [see Paragraphs 0080-0081 - discusses that the vehicle operates in a manual mode (see Paragraph 0083 - which is subject to error judgement), where the operator attempts to pass a leading vehicle], and 
a second state where the driver does not have the surrounding monitoring duty [see Paragraph 0082 - discusses that once the vehicle attempts to pass, the vehicle control unit compares the vehicle in the opposing lane with a closing distance threshold], and 
the monitoring unit does not determine whether or not the automated driving or the traveling support can be continued in the first state [see Paragraph 0080-0081 - discusses that the driver is making judgement calls for passing a vehicle], and 
determines whether or not the automated driving or the traveling support can be continued in the second state [see Paragraphs 0083-0085 - discusses that the vehicle control unit takes control when the closing distance threshold is unfavorable].

Regarding claim 13, Chiba and Prokhorov disclose the invention with respect to claim 12. Prokhorov further discloses: 
wherein the traveling control unit operates so as to change lanes in the first state [see Figure 6 below - depicts the first state, where the driver judges to switch lanes for a passing maneuver], and 
operates so as not to change lanes in the second state [see Figure 6 below - depicts a path, where the vehicle is operated in the second state (opposing traffic lane 406) and identifies a lateral gap (between the adjacent lane 408 and object 512, so in the same lane), and see Paragraph 0075 - discusses finding the lateral gap, see Paragraph 0076 - discusses engaging the vehicle to autonomously drive into the lateral gap], and 
an upper limit of vehicle speed by the traveling control unit in the second state is lower than the upper limit of the vehicle speed by the traveling control unit in the first state [see Paragraph 0107 - discusses that to mitigate the closing rate (vehicle is in second state), the control system decelerates the vehicle, the speed would be decelerating from the first state (speed) after the object is detected and closing rate is determined].

    PNG
    media_image5.png
    319
    689
    media_image5.png
    Greyscale

Figure 6 of Prokhorov

Prokhorov suggests that operating in a manual mode may involve human-errors (misjudgments) [see Paragraph 0080].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traveling control unit as taught by Chiba to operate in a first state and second state as taught by Prokhorov in order to allow manual operation, but overcome human-errors via automated control of the vehicle when drivers misjudge passing situations [Prokhorov, see Paragraph 0080].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Publication No. 2018/0170374 A1 – discusses an automated driving system that detects information relative to the vehicle based on an external world recognition map (unified recognition unit) and an abnormality detection unit that detects abnormalities from automatic driving control and the output results of the unified recognition unit


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665